Order entered December 10, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01143-CR

                           APRIL MICHELLE FLOYD, Appellant

                                              V.

                                 THE STATE OF TEXAS, Appellee

                          On Appeal from the County Court at Law
                                  Rockwall County, Texas
                             Trial Court Cause No. CR18-0971

                                           ORDER
       Before the Court is Craig Stoddart’s December 9, 2019 motion to withdraw as counsel

for appellant. We GRANT the motion and DIRECT the Clerk to remove Craig Stoddart as

appellant’s counsel of record.

       We ORDER the trial court to appoint new counsel to represent appellant in this appeal.

We ORDER the trial court to transmit a supplemental clerk=s record containing the order

appointing new counsel to this Court within THIRTY DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order to the Honorable J. Brian Williams,

Presiding Judge, County Court at Law; to Craig Stoddart; and to the Rockwall County District

Attorney’s Office, Appellate Division.
           We ABATE the appeal to allow the trial court to comply with the order. The appeal will

be reinstated thirty days from the date of this order or when the order is received, whichever is

earlier.


                                                      /s/    LANA MYERS
                                                             JUSTICE